October 29,2014


                                       No. 04-14-00609-CV


                                  Irma Lemua and Manuel Lemus,
                                            Appellants


                                                v.

    John Rene Aguilar, Johnny B. Wells. Laura Ashley Wells, and Johnny Montoya Garza.
                                             Appellees


                    From the 73rd Judicial District Court, Bexar County. Texas
                                  Trial Court No. 2012-CI-00251
                            Honorable Anionia Arteaga. Judge Presiding


                                          ORDER

       This court has determined that this dispute is appropriate for referral to an Alternative
Dispute     Resolution   (ADR)     procedure.        See   Tex.   Civ.   Prac.     &     Rem.   Code
§ 154.021 (Vernon 2005).      All further communications with this court by the parties regarding
ADR shall be directed to the Clerk of the Court for any assistance in the mediation process.


       All parties are ORDERHD to respond in writing by November 12, 2014 stating: (!) the
name, address, and fee schedule of the mediator of their choice; or (2) that they cannot agree on a
mediator, in which case the court will appoint one; or (3) any objection to mediation and the
reasons for such objection. See id § 154.022 (b).


          Provided the parties submit to mediation, this court will issue an order suspending all
appellate deadlines for forty-five (45) days in order that the parties may concentrate on the
scheduling and completion of the mediation process.


          Is it so ORDERED on October 29. 2014.



                                                              Sandec Bryan iWurion. Justice

          IN W™E58$i